Case 2:18-cv-02532-RGK-RAO Document 143-1 Filed 12/14/18 Page 1 of 4 Page ID
                                 #:1873
                                                                                                    DiNovo Price LLP
                                                                                                    7000 N. MoPac Expressway
                                                                                                    Suite 350
                                                                                                    Austin, TX 78731
                                                                                                    512.539.2626 (o)
                                                                                                    512.539.2627 (f)
                                                                       Gabriel R. Gervey
                                                                                                    www.dinovoprice.com
                                                                ggervey@dinovoprice.com



                                                November 30, 2018

Via Electronic Mail RAO_Chambers@cacd.uscourts.gov
The Honorable Rozella A. Oliver
Roybal Federal Building and United States Courthouse
255 E. Temple Street
Courtroom 590, 5th Floor
Los Angeles, CA 90012

         Re:      Infinity Computer Products Inc. v. Epson America Inc.– Infinity’s Informal
                  Motion to Compel Production of Epson’s Ink Sales Data

Dear Judge Oliver:

        Plaintiff Infinity Computer Products, Inc. (“Infinity”) respectfully submits this brief in
support of its motion to compel production of Defendant Epson’s ink sales and related data
(collectively, “ink sales data”) in response to Infinity’s Doc. Req. No. 58.1 Epson’s ink sales data
is discoverable because it is (1) at least relevant to reasonable royalty damages; (2) proportional to
the needs of the case; (3) responsive to plaintiff’s request; and (4) non-privileged.2 Epson argues
that, under Rule 26’s proportionality standard, the ink sales data are not discoverable because
Infinity has identified only an attenuated and hypothetical relevance theory such that the purported
high expense of production outweighs the benefit.3 And, Epson contends that Plaintiff cannot
articulate any theory of relevance under Kirsch v. Canon USA, Inc.,4 and Rite-Hite Corp. v. Kelley
Co.5 The burden to resist discovery lies with Epson, and Epson cannot not meet it for three
reasons.6 First, Epson has failed to produce any evidence of the costs, or even any specific
description of costs, involved in producing the ink sales data to be weighed against the relevance
of the information sought.7 Second, Epson’s ink sales are undeniably relevant to the reasonable
royalty Epson owes for its infringement: (1) under Georgia-Pacific Factor No. 6, Epson’s ink
1 Ex. A, Plaintiff’s October 24, 2018 Second Set of Requests for Production at 7. As a preliminary matter, while
Req. No. 58 includes collateral sales in general, the only collateral sales at issue in this motion are Epson’s sales of
ink marketed or sold together with the Epson multifunction printers at issue in this case.
2 Epson does not dispute responsiveness or privilege.
3 Proportionality under the Federal Rules is governed by the well-known 6 factors listed in Federal Rule of Civil

Procedure 26. Polaris Innovations Ltd. v. Kingston Tech. Co., Inc., No. CV-16-00300-CJC-RAOx, 2017 WL
3275615, at *2 (C.D. Cal. Feb. 14, 2017) (factors not repeated here for brevity). Epson did not address any of these
specific factors other than the burden of producing the requested information. These other factors, however, all
favor production: (1) the importance of damages issues in this action, (2) the amount in controversy, which is
millions of dollars, (3) Epson’s exclusive control of the information at issue, (4) Epson’s resources as a large
corporation, and (5) Plaintiff’s need to obtain this information through discovery. As Epson cannot dispute this
without raising such arguments for the first time in its reply brief, the Court should grant Plaintiff’s motion on these
grounds. Id. at *6.
4 No. 00-72775, 2009 WL 10696282, at *6 (E.D. Mich. Mar. 27, 2009)
5 56 F.3d 1538, 1549 (Fed. Cir. 1995)
6 Polaris Innovations Ltd., 2017 WL 3275615, at *2 (C.D. Cal. Feb. 14, 2017)
7 Id. at *6. (noting failure to produce sworn testimony of burden in compelling production.)
Case 2:18-cv-02532-RGK-RAO Document 143-1 Filed 12/14/18 Page 2 of 4 Page ID
                                 #:1874
November 30, 2018
Page 2 of 4

sales are relevant to the appropriate royalty rate component of a reasonable royalty; and (2) a
number of the claims require as a step of the claimed method “printing” such that the sales may be
relevant to the appropriate royalty base, based on discovery and claim construction.8 Indeed, ink
cartridges are products Epson could reasonably expect to sell because of its infringement of the
patented invention and its sales of its multi-function printers (MFP’s) at issue, such that Epson’s
ink sales could at least support a higher royalty rate, if not also a higher royalty base. Third, Hirsch
and Rite-Hite are distinguishable because: (a) these cases address only the royalty base component
of a reasonable royalty and its relationship to the entire market value rule, and (b) unlike in Kirsch,
where the ink and toner were not functionally part of the patented apparatus claims at issue, Claims
1 and 8 of Infinity’s ’574 Patent are method claims with steps involving printing, which necessarily
consumes ink; thus, it is premature to exclude ink sales from the royalty base. Discovery is
warranted; Infinity’s requests are not overly broad; the need for the discovery outweighs the slight
burden on Epson to gather and produce this information. Therefore, the Court should grant
Infinity’s motion and compel Epson to satisfy its discovery obligations by producing its ink sales
data.

                                            I.         BACKGROUND

        On October 24, 2018, Infinity served Doc. Req. No. 58 on Epson, requesting the ink sales
data. On November 21, 2018, Epson served its objections and responses.9 Infinity repeatedly
informed Epson of its theory for obtaining the ink sales data during related meet and confers. On
November 9, 2018, Infinity informed Epson that (a) Infinity was relying on a royalty rate theory
under G-P Factor No 6 for the ink sales’ relevance; and (b) Kirsch provided no basis to withhold
the documents and information requested. On November 13, 2018, Infinity provided Epson with
citations to Finjan, Inc. v. Blue Coat Sys., Inc.,10 and Rite-Hite Corp. v. Kelley Co., Inc.,11 both of
which support production of the ink sales data.12 Epson stated that it would consider Infinity’s
position, but never responded further.13 The parties’ informal discovery conference with the Court
followed.

                                                 II.   ARGUMENT

A.       The Ink Data Are Relevant to the Royalty Rate under Georgia-Pacific Factor No. 6.

       Epson asserts that Infinity lacks a concrete theory of relevance to overcome Epson’s
proportionality objection. Epson is wrong. Under Georgia-Pacific Factor No. 6, sales of collateral
products are potentially relevant to both components of a reasonable royalty: the royalty base and
the royalty rate.14 Here, as a result of selling the multifunction printers (MFP’s) at issue, Epson

8 Plaintiff identifies these theories of relevance for the purposes of discoverability, but does not forgo the right to
assert any other theory of relevance in any other context, including without limitation at summary judgment or trial.
9 Ex. B, Defendant Epson’s Responses and Objections to Plaintiff’s Second Set of Requests for Production of

Documents. Plaintiff also sought ink sales information in its May 24, 2018 Interrogatory No. 7. On August 20, 2018,
Epson, relying on Kirsch, refused to produce any of the requested information.
10 2015 WL 4272870 (N.D. Cal. July 14, 2015).
11 56 F.3d 1538, 1549 n. 9 (Fed. Cir. 1995).
12 Ex. C, Nov. 13, 2018 E-mail from N. Glauser to N. Boothe.
13 Ex. D, Nov. 15, 2018 E-mail from N. Boothe to N. Glauser.
14 Georgia-Pacific factor #6: The effect of selling the patented specialty in promoting sales of other products of the

licensee; the existing value of the invention to the licensor as a generator of sales of its non-patented items; and the
Case 2:18-cv-02532-RGK-RAO Document 143-1 Filed 12/14/18 Page 3 of 4 Page ID
                                 #:1875
November 30, 2018
Page 3 of 4

has ink cartridges which are placed in and used in the Accused Products. Epson designed the
Accused Products so that ink would be consumed when the Accused Products were operated. As
a result, certain of Epson’s ink sales are collateral products that Epson reasonably anticipated it
would sell as a result of infringing Infinity’s patents and selling its MFP devices at issue. Publicly
available information shows that a significant portion of Epson's marketing program has been to
sell certain MFP products at low prices with the intent to generate highly profitable ink sales over
the average 5-year life span of the MFP products.15 So collateral ink sales could increase the
appropriate royalty rate.

        Ample precedent recognizes this G-P Factor No. 6 theory of relevance. In Deere & Co. v.
Int'l Harvester Co., as part of the royalty rate analysis, the Federal Circuit approved the
consideration of the effect of patented “corn head”16 sales on the sales of the unpatented combine
tractors to which they were sold attached (as or to which they could be attached):

         … the district court did nothing more or less than take into account the impact of anticipated
         collateral sales of an admittedly noninfringing product line on the respective bargaining
         positions of the parties engaged in the theorized licensing negotiations. We consider this
         an eminently reasonable approach to the willing seller-willing buyer analysis …17

        Specifically, the Deere district court considered that defendant International Harvester
would have lost up to 60 percent of its combine harvester sales without an appropriate corn head,
including the infringing corn head, as well as that combine harvester sales were about three times
as profitable as corn head sales.18 Likewise, in Finjan, Inc. v. Blue Coat Sys., Inc., citing the
continued viability of Deere, the court determined that collateral sales of a software platform
required to run infringing software could be considered as part of the royalty rate (but not royalty
base) analysis.19 Epson’s suggestion that any non-infringing use of the collateral products destroys
their relevance is incorrect. None of these cases even address alternative potential uses of the
collaterally sold items. Accordingly, such alternative uses do not undermine the relevance of the



extent of such derivative or convoyed sales. In Georgia-Pacific itself, the district court found that sales of the
patented specialty lumber products at issue likely increased sales of unpatented wood products, and this was relevant
to the determination of a reasonable royalty rate. Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,
1131 (S.D.N.Y. 1970) (“This is a significant factor to be considered by the Court in determining the reasonable
royalty because it has the logical tendency, as a matter of simple economics, to increase the amount of the
reasonable royalty.”). See also, Kaneka Corp. v. Zhejiang Med. Co., No. CV 11-2389 SJO (SS), 2016 WL
11266869, at *13 (C.D. Cal. Oct. 18, 2016); Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2015 WL
4272870, at *10 (N.D. Cal. July 14, 2015)(finding collateral sales relevant to the royalty rate, but not royalty base
analysis.)
15 See Ex. E, Darby, L., Pociask, Stephen, “Inkjet Prices, Printing Costs and Consumer Welfare,” accessible at

http://www.theamericanconsumer.org/2007/11/inkjet-prices-printing-costs-and-consumer-welfare/ (last accessed
Nov. 30, 2018.)
16 “A ‘corn head’ is an apparatus commonly attached to a mobile crop-processing machine, or combine, for use in

harvesting corn.” Deere & Co. v. Int'l Harvester Co., 710 F.2d 1551, 1553 (Fed. Cir. 1983).
17 710 F.2d 1551 at 1559 (Fed. Cir. 1983). Notably, combine harvesters by their nature can be used for other

purposes, such as harvesting grain. https://en.wikipedia.org/wiki/Combine_harvester.
18 Deere & Co. v. Int'l Harvester Co., No. RI-CIV-76-0020, 1982 WL 63786, at *3 (C.D. Ill. Oct. 8, 1982), aff'd in

part, rev'd in part, 710 F.2d 1551 (Fed. Cir. 1983). Epson’s ink sales data would enable Plaintiff to perform a
similar analysis.
19 2015 WL 4272870 at *10.
Case 2:18-cv-02532-RGK-RAO Document 143-1 Filed 12/14/18 Page 4 of 4 Page ID
                                 #:1876
November 30, 2018
Page 4 of 4

collateral sales to the royalty rate in any of these cases.20 The Court should compel Epson to
produce the ink sales data.

B.       Kirsch and Rite-Hite are Distinguishable

         Epson asserts that Kirsch and Rite-Hite bar discovery of the ink sales data as part of a
reasonable royalty analysis. Neither case does so. In Kirsch, the court found at summary judgment
that, under the facts of that case, plaintiff’s expert could not include ink sales in plaintiff’s royalty
base analysis because it could not satisfy the entire market value rule.21 Kirsch never addresses
whether ink sales can be considered as part of royalty rate analysis or the discoverability of
collateral sales data on that basis. And, unlike in Kirsch, where Plaintiff’s patented apparatus did
not include any use of ink or toner, Infinity’s claims require ink consumption to perform the steps
of certain accused methods. See, e.g., U.S. Patent No. 8,040, 574 (“the ’574 Patent”), claim 1 (“in
the first mode, storing the digital scan data in a computer readable medium, for use as needed, and
in the second mode, printing the digital image print data using a fac-simile machine printer
device.”).

         Moreover, Epson’s reliance on Rite-Hite, on which Kirsch also relies, is misplaced because
that decision actually supports Infinity’s position, not Epson’s position. In Rite-Hite, the Federal
Circuit considered the role of the entire market value rule in determining the royalty base. 22 The
Federal Circuit, however, explicitly stated that its analysis was not applicable to the royalty rate:
“[t]his issue of royalty base is not to be confused with the relevance of anticipated collateral sales
to the determination of a reasonable royalty rate.”23 Rite-Hite cites to Deere as supporting the
relevance of collateral sales to the royalty rate determination.24 Thus, contrary to Epson’s
assertions, Rite-Hite is not only distinguishable, it supports discovery of Epson’s ink sales data.

         For the above reasons, the Court should compel Epson’s production of the ink sales data.

                                                                Sincerely,


                                                                /s/ Gabriel R. Gervey
                                                                Gabriel R. Gervey

cc: Counsel of Record (via Email)

20 Plaintiff does not concede or forgo the possibility that the ink sales data may be relevant to the royalty base, as
well. As noted above, Asserted Claims 1 and 8 of the ’574 Patent including a printing step, and printing on Epson
MFP device necessarily requires ink. Accordingly, Epson’s ink sales may be relevant to a royalty base analysis.
Epson’s proportionality argument should not serve as a premature and stealth summary judgment motion regarding
the permissible scope of Plaintiff’s reasonable royalty theories, as Plaintiff’s infringement and damages theories are
still under development during the discovery period. Because Plaintiff has set forth a concrete theory of relevance
related to the royalty rate that merits production of the ink sales data, the Court need not determine that Plaintiff
cannot meet later its burden under Rite-Hite (or effectively satisfy or distinguish Kirsch) as related to appropriate
royalty base. Infinity respectfully requests that the Court refrain from reaching this question.
21 2009 WL 10696282, at *6 (E.D. Mich. Mar. 27, 2009).
22 Id.
23 56 F.3d 1538, 1549 n. 9 (Fed. Cir. 1995).
24 Id.
